Citation Nr: 0938462	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include as secondary to service-
connected varicose veins of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left lower extremity.  


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Cleveland, Ohio and Newark, New Jersey.  In an 
October 2005 rating decision the Cleveland RO, on behalf of 
the Newark RO continued a previously assigned 10 percent 
rating for varicose veins of the left lower extremity and 
denied service connection for a spinal disorder, to include 
as secondary to a service-connected disability of varicose 
veins of the left lower extremity.  A timely, properly filed 
appealed followed.

In June 2008 the Board remanded the issue to the AMC/RO for 
additional development.  

The Veteran failed to appear for a requested Travel Board 
hearing in January 2009.  In January 2009 he was invited to 
reschedule a hearing, but no request to be rescheduled was 
received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action is necessary on the claims for whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for a low back disorder 
claimed as secondary to service-connected varicose veins and 
for an increased rating for service-connected varicose veins 
of the left lower extremity.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Veteran's claim for service connection for degenerative 
joint disease was denied in a November 1987 rating decision 
because there was no evidence of any back disorder in 
service.  He was notified of the decision in a separate 
letter dated in December 1987.  His claim was denied again in 
a January 1988 rating decision because he did not provide new 
and material evidence that would warrant a change in the 
prior decision.  He was notified of the decision in a 
separate letter dated in January 1988.  The Veteran should be 
provided with a proper notice letter that addresses his 
application to reopen his claim for service connection for a 
low back disorder, to include as secondary to service-
connected varicose veins of the left lower extremity, and 
that complies with the Court's holding in Kent.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The Board also observes that in January 2008, the Veteran 
submitted a claim for VA pension and indicated that he was 
receiving disability benefits (SSD) from the Social Security 
Administration (SSA).  A SSA inquiry confirmed that the 
Veteran began receiving SSD effective December 1, 2005.  When 
the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, VA 
has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matters on 
appeal.  Therefore, the RO should obtain and associate with 
the claims folder the complete record relied upon in making 
the SSA determination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
a corrective VCAA notice that explains 
the bases for the prior denial of service 
connection for a low back disorder, 
explains what constitutes new and 
material evidence, describes the 
information that is necessary to 
establish entitlement to the underlying 
claim on a direct and secondary basis, 
and specifically identifies the type of 
evidence necessary to satisfy the element 
of the underlying claims that was found 
insufficient in the previous November 
1987 or subsequent denials, in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should also provide 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran must be 
given an adequate opportunity to respond.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability determination with all 
associated medical records.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his service-
connected varicose veins of the left 
lower extremity and for his claimed low 
back disability.  Of particular interest 
are any records dated from 2005 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  Any 
duplicative records should be returned to 
the Veteran with an appropriate notation 
in the claims folder that they were 
returned.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including a discussion 
of whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321 for the Veteran's claimed 
increased rating for service-connected 
varicose veins of the left lower 
extremity.  If any benefit sought on 
appeal remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


